Citation Nr: 1403401	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to recognition as a "helpless child" on the basis of permanent incapacity for self-support on or before his 18th birthday.


REPRESENTATION

Appellant represented by:	Linda Hennel, Representative


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  He died in February 2010, and the appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a August 2011 rating decision by the Department of Veterans Affairs (VA) Philadelphia Pension Center in Philadelphia, Pennsylvania that in relevant part denied the above claim.  The Board has not only reviewed the appellant's physical claims file but also the appellant's file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For VA purposes, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of physical or mental defect.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§§ 3.57(a)(1)(ii), 3.315(a), 3.356 (2013).  In determining whether a person qualifies as a helpless child, the focus of the analysis must be on the claimant's condition at the time of his or her eighteenth birthday.  Dobson v. Brown, 4 Vet.App. 443 (1993). 

The appellant, who was born in March 8, 1980, and reached the age of 18 years in March 1998, claims that he became permanently incapable of self-support prior to his 18th birthday, due to cognitive and emotional disabilities. His claim was denied by the RO on the basis that there was insufficient evidence to demonstrate that he was incapable of self-support prior to his 18th birthday.

The Board recognizes that a July 11, 2011 letter issued by the RO fully idenitified the relevant evidence necessary to substantiate the appellant's claim and that no response has been received on behalf of the appellant.  Nonetheless, the Board feels further efforts are needed toward development.

The AMC should request the appellant provide information specifically relating to the extent of his mental and physical deficiencies prior to his 18th birthday.  Specifically the AMC should inquire into whether the appellant received a high school diploma, and, if he did not, request authorization to obtain any available student records from the appellant's high school indicating the reason for his withdrawal.  The AMC should further inquire as to whether the appellant ever obtained or maintained employment, and, if so, the nature and dates of the employment.  Additionally, the AMC should determine whether the appellant has ever been married, and the status of his present  mental and physical condition.  The AMC should request any recent or outstanding medical records not already associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify, to the extent he is able, the names, locations and approximate dates of treatment for any health care providers who provided mental treatment and/or evaluations not already associated with the claims file.  After securing any needed authorizations, obtain any available records adequately identified.

2.  Ask the appellant to provide either documentation of a high school diploma, or, if he did not complete high school, evidence of the maximum grade attended, as well as authorization for VA to request any available student records from the appellant's high school.

3.  Ask the appellant to identify the nature and dates of any periods of employment.

4.  Ask the appellant whether he has ever been married, as well as the current status of his mental and physical condition.

5.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the AMC should review the appellant's claim for status as a "helpless child." If the claim is denied, the appellant must be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' 
Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


